

114 S648 IS: Medicare Formulary Improvement Act of 2015
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 648IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mr. Grassley (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to improve formulary requirements for prescription
			 drug plans and MA–PD plans with respect to certain categories or classes
 of drugs.1.Short titleThis Act may be cited as the Medicare Formulary Improvement Act of 2015.2.Improving formulary requirements for prescription drug plans and MA–PD plans with respect to
 certain categories or classes of drugs(a)In generalSection 1860D–4(b)(3)(G) of the Social Security Act (42 U.S.C. 1395w–104(b)(3)(G)) is amended to read as follows:(G)Required inclusion of drugs in certain categories and classes(i)Formulary requirements(I)In generalSubject to subclause (II), a PDP sponsor offering a prescription drug plan shall be required to include all covered part D drugs in the categories and classes described in clause (iii).(II)ExceptionsSubject to clause (ii), the Secretary may establish exceptions that permit a PDP sponsor offering a prescription drug plan to exclude from its formulary a particular covered part D drug in a category or class that is otherwise required to be included in the formulary under subclause (I) (or to otherwise limit access to such a drug, including through prior authorization or utilization management).(ii)ImplementationThe Secretary shall establish any exceptions under clause (i)(II) through the promulgation of a regulation which includes a public notice and comment period.(iii)Requirement for certain categories and classesThe following categories and classes of drugs are described in this clause:(I)Anticonvulsants.(II)Antidepressants.(III)Antineoplastics.(IV)Antipsychotics.(V)Antiretrovirals.(VI)Immunosuppressants for the treatment of transplant rejection..(b)Effective dateThe amendment made by subsection (a) shall apply to plan year 2015 and subsequent plan years.